            Case 6:20-cv-00902-ADA Document 25 Filed 01/07/21 Page 1 of 5

                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION
WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND DEVELOPMENT
vs.                                                                      Case No.: 6:20-cv-00902-ADA
JUNIPER NETWORKS, INC.



                         MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Edward J. Naughton                                                                 , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent plaintiff WSOU Investment, LLC                                             in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Brown Rudnick LLP                                                                  with offices at:

               Mailing address: One Financial Center

               City, State, Zip Code: Boston, MA 02111

               Telephone: 617-856-8200                                             Facsimile: 617-856-8201


       2.      Since        12/15/1993                                              , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of Maryland                                            .

               Applicant's bar license number is 9312150284                                                                    .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                                              Admission date:
               Commonwealth of Massachusetts                                       02/17/1995

               US District Court - Massachusetts                                   10/20/1995

               US Court of Appeals - 1st Circuit                                   09/14/1999
              United States Court of Appeals for the Second Circuit                  01/30/2018
              United States Court of Appeals for the Federal Circuit                 09/02/2004
              District of Columbia                                                   04/03/1995
              United States District Court for the District of Connecticut           11/08/1999
              United States District Court for the Northern District of lllinois     11/13/2007
     Case 6:20-cv-00902-ADA Document 25 Filed 01/07/21 Page 2 of 5

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district
      court in Case[s]:

      Number: 6:20-cv-00725-ADA                on the 14   day of August               , 2020 .

      Number: 6:20-cv-00726-ADA                on the 14   day of August               , 2020 .

      Number: 6:20-cv-00727-ADA                on the 14   day of August               , 2020 .
      See Attachment A for additional cases.
6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:

       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

      N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-00902-ADA Document 25 Filed 01/07/21 Page 3 of 5

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Raymond W. Mort, III

                 Mailing address: 100 Congress Ave., Suite 2000

                 City, State, Zip Code: Austin, Texas 78701

                 Telephone: 512-865-7950


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Edward J. Naughton                        to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Edward J. Naughton
                                                       [printed name of Applicant]


                                                       [signatu
                                                       [signature of Applicant]
                                                                     Applican


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 7      day of January                 , 2021 .


                                                        Edward J. Naughton
                                                       [printed name of Applicant]


                                                       [signatu
                                                       [signature of Applicant]
                                                                     Applican
         Case 6:20-cv-00902-ADA Document 25 Filed 01/07/21 Page 4 of 5




                                      ATTACHMENT A

5. I have previously applied to Appear Pro Hac Vice in this district court in Cases[s]:


Number: 6:20-cv-00728-ADA on the 14 day of August, 2020

Number: 6:20-cv-00729-ADA on the 14 day of August, 2020

Number: 6:20-cv-00730-ADA on the 14 day of August, 2020

Number: 6:20-cv-00783-ADA on the 13 day of September, 2020

Number: 6:20-cv-00812-ADA on the 13 day of September, 2020

Number: 6:20-cv-00813-ADA on the 13 day of September, 2020

Number: 6:20-cv-00814-ADA on the 13 day of September, 2020

Number: 6:20-cv-00815-ADA on the 13 day of September, 2020

Number: 6:20-cv-00816-ADA on the 13 day of September, 2020
            Case 6:20-cv-00902-ADA Document 25 Filed 01/07/21 Page 5 of 5

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
LICENSING AND DEVELOPMENT
vs.                                                Case No.: 6:20-cv-00902-ADA
JUNIPER NETWORKS, INC.




                                             ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Edward J. Naughton                                  , counsel for

plaintiff WSOU Investment, LLC                    , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Edward J. Naughton                     may appear on behalf of plaintiff WSOU Investment, LLC

in the above case.

       IT IS FURTHER ORDERED that Edward J. Naughton                                      , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the              day of January                            , 20 21      .




                                                   UNITED STATES DISTRICT JUDGE
